Citation Nr: 1200254	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970. 

This matter was last before the Board of Veterans' Appeals (Board) in May 2011 on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded for additional development. 

The Veteran testified at a March 2011 hearing before the below-signed Veterans Law Judge in Denver, Colorado. A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran did not report for a VA examination scheduled for July 5, 2011. 

2. The Veteran was informed in a June 2011 letter that his claim could be denied if he failed to report for a scheduled VA examination without good cause. 

3. The Veteran did not contact VA in regard to the examination and has not provided any good cause for failing to report for the examination.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination. 38 C.F.R. § 3.655 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

In this decision, the Board finds that the Veteran failed to report for a VA examination in connection with the currently appealed reopened claim for service connection. The evidence shows that he was notified that failing to report for this examination could result in denial of his claim and later was notified that failure to report for the examination without a showing of good cause required that his claim be denied. The Board must deny his claim as a matter of law. See 38 C.F.R. § 3.655. 





Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a November 2007 letter as to the information and evidence needed to reopen and substantiate his claim. Kent v. Nicholson, 20 Vet. App. 1 (2006). This letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). He was notified in a June 2011 letter that his claim could be denied if he failed to appear for a scheduled examination. In a subsequent June 2011 letter, he was asked to contact VA to schedule the examination. The duty to notify has been met.

As noted above, this claim was remanded. In May 2011, the Board remanded the case for the RO/AMC to afford the Veteran an additional VA examination to determine whether or not he experienced any diagnosable hearing loss. After multiple notices were sent to the Veteran, an examination was scheduled for July 5, 2011. The Veteran did not appear for the scheduled examination and has not provided good cause for failing to appear; pursuant to VA laws and regulations, the claim must be denied. 38 C.F.R. § 3.655. Although the Veteran did not appear for the examination, the RO substantially completed the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The case has been returned to the Board for appellate review. 

The pertinent, applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to make a decision and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Failure to Report for VA Examination

In November 2007, the Veteran submitted a petition to reopen a previously denied claim of service connection for hearing loss and tinnitus. The RO initially denied the petitions in a December 2007 rating decision. In a May 2011 rating action, the RO determined that the Veteran had submitted new and material evidence sufficient to reopen the claims and granted the claim for service connection for tinnitus. However, as the evidence did not show any current diagnosable hearing loss, the Board remanded the claim for hearing loss for an additional VA examination.

In a letter dated June 8, 2011, the RO/AMC informed the Veteran that it had asked the VA medical facility nearest to him to schedule him for an examination in connection with his claim. Additionally, the letter stated that when a claimant fails to report for an examination or reexamination without good cause, the claim shall be rated on the evidence of record or denied pursuant to 38 C.F.R. § 3.655. He was informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc. 

38 C.F.R. § 3.655 provides that certain action will be taken when a claimant, without "good cause," fails to report for a scheduled examination or reexamination. The regulation states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied (italics added for emphasis).

In a letter dated June 20, 2011, the RO/AMC requested that the Veteran call them to schedule an examination. The letter stated that if the Veteran did not contact VA, the RO would assume that he was not interested in pursuing his claim. Documentation associated with the claims file indicates that the Veteran failed to contact VA and the RO subsequently scheduled an examination for July 5, 2011. The address listed on the letters was the Veteran's last known address provided to VA and there is nothing in the claims file to suggest that the Veteran did not receive notification of the examination. He has not contended that he did not receive notification from VA.

The Board therefore finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994). The Board also concludes that the Veteran has not shown good cause for his failure to report for the examination. See 38 C.F.R. § 3.655. A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).




Although in December 2011, the Veteran's representative stated that the Veteran's failure to report for the examination would not be determinative of the disposition of the appeal, the provisions of 38 C.F.R. § 3.655 plainly require that VA deny a claim for a benefit which was previously disallowed when the claimant fails to report for an examination without good cause. As the Veteran failed to report for an examination scheduled for his reopened claim and he has not shown good cause for failing to appear, his claim for service connection must be denied. 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


